EXHIBIT C

Case 3:18-cv-00012 Document 54-5 Filed 02/15/19 Page 1 of 6 PagelD #: 709
 

| Print

Davone Jamal Jackson

Address 2036 Church St Date/time
Murfreesboro, TN 11111, US RealPage Applicant Screening
Birth date
SSN /JTIN
Gender Male Driver's license
Credit report

Name DAVGNE JACKSON Filedate 2001-08
SSN xxx-xx-5535 Birth date 1/19/xxxx

Credit bureau warning message

LC] Display

Disclosures in Report

1/5/2018 2:54:39 PM
(866)934-1124

1/19/Xxxx
XXX-Xx-5535

TN xxxxx3531

Run date 3/1/2016
Source Equifax
Beacon: 481

 

EquifaxSAFESCAN

 

EFX: (code: J) ID SCAN: Inquiry address is listed as a hotel/motel

 

Input address substantially matches on-file address.

 

* SSN Information: /SSN on MDB File: xxx-xx-5535(Verified)/ SSN on Inquiry: xxx-xx-5535/ Date |ssued: 00-1981 in State: Ml

 

Name Variation

 

Name

 

DAVONE JACKSON

 

Previous addresses

 

 

 

 

 

 

 

 

 

 

 

 

 

Address County Reported Dates

Current Address:2036 Church St Murfreesboro TN 11111

Previous Address:207 NATIONAL DR APT 171 MURFREESBORO TN 37128 Rutherford County om 2010-12 To: 2009-

Previous Address:8094 BRAILE ST DETROIT MI 48228 Wayne County From: 2013-09 To: 2009-
05

Previous Address:1962 RANSOM DR MURFREESBORO TN 37130 Rutherford County From: 2016-02 To: 2015-
)

Previous Address:1428 CHARIOT DR MURFREESBORO TN 37130 Rutherford County Fo 2016-02 To: 2014-
1

Previous Address:2036 S CHURCH ST RM 106 MURFREESBORO TN 37130 Rutherford County —— 2015-05 To: 2015-
01

Previous Address:319 JANUARY ST MURFREESBORO TN 37129 Rutherford County From: 2016-01 To: 2014-

4

Previous Address:1711B OLD FORT PKWY MURFREESBORO TN 37129 Rutherford County — 2013-05 To: 2012-
09

Previous Address:21375 MITCHELLDALE AVE FERNDALE MI 48220 Oakland County From: 2014-07 To: 2012-

Previous Address:369 CRUSADE RD MURFREESBORO TN 37129 Rutherford County Eon 2015-12 To: 2011-
05

Previous Address:712 LEWIS ST NASHVILLE TN 37210 Davidson County From: 2012-08 To: 2010-
09

 

 

Reported Employment

 

Employer information

 

JACK IN THE BOX Addr: From: To: DataSource:

 

 

 

Factors
and d t blic record or collection filed
since is too recent or unknown

th of time accounts have been ished
umber of accounts
E NUMBER OF INQUIRIES ON FILE ADVERSELY AFFECTED THE SCORE

 

Financial detail totals
, Medical, Student Loan, Bankruptcy, Rental Collections

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicant FICO Credit Imt| Unpaid bal | Open amt] Mthly pymt [30/60] 90 |[Pos|Neg}|Non| Inquiries
DAVONE Jamal JACKSON | [Equifax-Beacon: 481 |0 25087 0 445 2 (2 ]1015 [5 Oo 12
Financial detail - _
_Rating: Pos _

 

 

hh. US DEPARTMENT OF ED Payment Pattern: ~
i Ue ———

REALPAGE 000006

Case 3:18-cv-00012 Document 54-5 Filed 02/15/19 Page 2 of 6 PagelD #: 710
Acctit:(****5351)
Type: Educational (Installment)
Comment:AsAgreed

Notes: Ignored; settings filter out Educational

90 Days Late:
60 Days Late:
30 Days Late:

Open Amt:

Current Limit.

Current Balance: $0.00
Monthly Pmt:

Status: Open
Opened: 2011-06
Reported: 2011-09
Activity: 2011-08

 

 

2. CREDIT CENTRAL TN-04
Acctit:(sete44%49003)

Type: Secured (Installment)
Comment:AsAgreed

Notes: Personal Loans Companies

Payment Pattern:

90 Days Late:1
60 Days Late:1
30 Days Late: 1

321CCC
Open Amt:
Current Limit:
Current Balance: $0.00
Monthly Pmt: $69.00

Rating: Pos
Status: Closed
Opened: 2014-10
Reported: 2015-04
Activity: 2015-04

 

 

3, CREDIT CENTRAL TN-04

Acct ii (#* hearer Q 004)

Type: Secured (Installment)
Comment:AsAgreed

Notes: Personal Loans Companies

Payment Pattern:

90 Days Late:
60 Days Late:
30 Days Late:

cc
Open Amt:
Current Limit:
Current Balance: $0.00
Monthly Pmt: $69.00

Rating: Pos
Status: Closed
Opened: 2015-04
Reported: 2015-06
Activity: 2015-06

 

 

 

4, CREDIT CENTRAL TN-04
Acctih(t8#e440005)

Type: Secured (Installment)
Comment:AsAgreed

Notes: Persona! Loans Companies

Payment Pattern:

90 Days Late:
60 Days Late:
30 Days Late:

cc
Open Amt:
Current Limit:
Current Balance: $0.00
Monthly Pmt: $69.00

Rating: Pos
Status: Closed
Opened: 2015-06
Reported: 2015-08
Activity: 2015-08

 

 

5, CREDIT CENTRAL TN-04

Acctit: (2848809006)

Type: Secured (Installment)
Comment:AsAgreed

Notes: Personal Loans Companies

Payment Pattern:

90 Days Late:
60 Days Late:
30 Days Late:

cc
Open Amt:
Current Limit:
Current Balance: $0.00
Monthly Pmt: $81.00

Rating: Pos
Status: Closed
Opened: 2015-08
Reported: 2015-10
Activity: 2015-10

 

 

6, SECURITY FINANCIAL S$

Payment Pattern:

Rating: Pos

 

Acct#:(*5090)

‘Type: Unsecured (Installment)
Comment:AsAgreed

Notes: Personal Loans Companies

90 Days Late:
60 Days Late:
30 Days Late:

Open Amt:

Current Limit:

Current Balance: $455.00
Monthly Pmt: $65.00

Status: Open
Opened: 2015-12
Reported: 2016-01
Activity: 2016-01

 

 

7.U S DEPARTMENT OF ED
Accti:(***#*#04 28396)

Type: Educational (Installment)
Comment:LateOverl20Days

Notes: Ignored; settings filter out Educational

Payment Pattern:

90 Days Late:5
60 Days Late:
30 Days Late: 0

AASAZBCCCCOCOC** aR
Open Amt:
Current Limit:
Current Balance: $0.00
Monthly Pmt: $50.00

Rating: Neg
Status: Closed
Opened: 2011-06
Reported: 2013-05
Activity: 2012-09

 

 

8. FED LOAN SERVICING
Accti:(**#***449901)

Type: Educational (Installment)
Comment:LateOverl 20Days

Notes: Ignored; settings filter out Educational

Payment Pattern:

90 Days Late:2
60 Days Late:0
30 Days Late: 0

QGRAERIAA AR AAIR ER IA AES

Open Amt:

Current Limit:

Current Balance: $9.00
Monthly Pmt:

Rating: Neg
Status: Open
Opened: 2011-06
Reported: 2013-09
Activity: 2012-08

 

 

9. US DEPARTMENT OF EDU
Accuiti(***5298)

Type: Educational (Installment)
Comment:Collection

Notes: ignored; settings filter out Educational

Payment Pattern:

90 Days Late:
60 Days Late:
30 Days Late:

555*55555555555555555555
Open Amt:
Current Limit:
Current Balance: $6,986.00
Monthly Pmt:

__ Rating: Neg

Status: Open
Opened: 2011-06
Reported: 2016-01
Activity: 2012-08

 

10. CREDIT CENTRAL TN-04
Acct: A eerre#0 007)

Type: Secured (Installment)
Comment:Late30Days

Notes: Personal Loans Companies

Payment Pattern:

90 Days Late:
60 Days Late:
30 Days Late:

ccc
Open Amt:
Current Limit:
Current Balance: $553.00
Monthly Pmt: $79.00

Rating: Neg
Status: Open
Opened: 2015-10
Reported: 2016-01

; Activity: 2016-01

 

11. SUN LOAN COMPANY # 1
Accti#(*2270)

Type: NoteLoan (Installment)
Comment:Collection

Notes: Personal Loans Companies

 

Payment Pattern:

90 Days Late:2
60 Days Late:1
30 Days Late: 1

999999999994321CC
Open Amt:
Current Limit:
Current Balance: $249.06
Monthly Pmt: $49.00

Rating: Neg
Status: Open
Opened: 2014-08
Reported: 2016-01
Activity: 2014-10

 

rc

Case 3:18-cv-00012

REALPAGE 000007
Document 54-5 Filed 02/15/19 Page 3 of 6 PagelD #: 711

 
12. TENNESSEE DEPT. OF H

Payment Pattern: 5555555955555555C#erree

Rating: Neg

 

Acct#:(*7518)

Type: ChildSupport (Open)
Comment:Collection
Notes: State

90 Days Late:
60 Days Late:
30 Days Late:

Open Amt:

Current Limit:

Current Balance: $16,466.00
Manthly Pmt: $252.00

Status: Open
Opened: 1998-12
Reported: 2016-02
Activity: 2016-02

 

 

13. SPEEDYCASH COM 164 TN
Original creditor: SPEEDYCASH COM 164 TN

Payment Pattern:

Rating: Neg

 

Acctit:(#**91106)
Type: Collection (Unknown)
Comment:Collection

90 Days Late:
60 Days Late:
30 Days Laie:

Open Amt:
Current Limit:
Current Balance: $176.00

Status: Closed
Opened:
Reported: 2015-08

 

 

 

Type: Collection (Unknown)
Comment:Collection
Notes: Cable/Cellular

 

60 Days Late:
30 Days Late:

Current Limit:
Current Balance: $202.00
Monthly Pmt:

Notes: Financial Monthly Pmt: Activity:

14. COMCAST CABLE COMMUNICAT Payment Pattern: Rating: Neg
Original creditor: COMCAST CABLE

COMMUNICAT

Acct: (*****6662) 90 Days Late: Open Amt: Status: Closed

Opened:
Reported: 2015-12
Activity:

 

 

Credit

FINANCE #10

D CREDI

H FARRER PARTNE
CASH/TIGER FI
CENTRAL TN-04

-NASHVILLE
T
T.CORPORATIO
CENTRAL TN-04
LOAN COMPANY
H FARRER PARTNE
H FARRER PARTNE

Criminal & Other Records

Offender information

   

 

Run date 3/1/2016

ID Jur code Name Birth date
V/1/Xxxx - =m HEIGHT: 6 ft WEIGHT: 185 RACE_ETHNIC: black
ES 2/31/XXxx HAIR: brown EYE_COLOR: black
1/1/xxxx - “m HEIGHT: 6 ft WEIGHT: 185 RACE_| Ic:
1 /XXXX R: brown EYE_COLOR: black
ERFORD 1V/19/xxxx SEX: m RACE_ETHNIC: black
VONE J
N, [1/1 /s0cxx -
ERIC D 12/31 /XXxXx

=m HEIGHT: 5 ft
1 in WEIGHT: 265

 

REALPAGE 000008
Case 3:18-cv-00012 Document 54-5 Filed 02/15/19 Page 4 of 6 PagelD #: 712
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RACE_ETHNIC: black
HAIR: black
EYE_COLOR: brown
Alias information - ID column indicates association between offender and alias
Alias
ID] J Birth d
ur code Name EG Name/Description Birth date
1 |KYDOC JACKSON, JAMES 1/1/xxxx - 12/31/XXxx BENNETTE, TONY
1 |KYDOC JACKSON, JAMES T/V/XXXX - 12/31 /XXXX JACKSON, FLAME
1 |KYDOG JACKSON, JAMES 1/1/XXxx - 12/31 /XXxX JACKSON, JAMES LAVAR
1 JKYDOC JACKSON, JAMES T/1/XXxX - 12/31 /XXxX JACKSON, JAMES LEVAR
2 |KYDOC JACKSON, JAMES T/TAXXXX - 12/31 /OKX BENNETTE, TONY
2 |KYDOC JACKSON, JAMES 1/1 /Xxxx - 12/31 /Xxxx JACKSON, FLAME
2 |KYDOC JACKSON, JAMES T/1/XXxxX - 12/31 /XXXX JACKSON, JAMES LAVAR
2 |KYDOC JACKSON, JAMES T/T/Xxxx - 12/31 /XXXX JACKSON, JAMES LEVAR
4 JWISOR JACKSON, ERIC D V/V/Xxxx - 12/31 /Xxxx ROBINSON, ANDRE
4 |WISOR JACKSON, ERIC D Ts Vf xoae- 12/31 /Xxxx ROBINSON, ANDREW G
4 |WISOR JACKSON, ERIC D T/1/XXXX - 12/31 /XXXX JACKSON, JAMES
4 |WISOR JACKSON, ERIC D 1/1/XxXxX - 12/31 /Xxxx ROBINSON, GREGORY
4 JWISOR JACKSON, ERIC D T/T/XXxx - 12/31 /XXXX JACKSON, ERIC
Offense information - ID column indicates association between offender and offense
ho Jur code Disposition Type/Level Charge feo ORIC/ County Note
1 1]KYDOC 10 YEARS F FTRAF CONT SUB-1ST DEG-1ST 09/12/2014]ROEDERER
OFF-HEROIN (LESS THAN 2 ASSESSMENT CNTR
GRAMS) PFO IN LIEU OF (1ST
DEGREE)
2 |KYDOC 5 YEARS F TRAF CONT SUB-1ST DEG-1ST 08/13/2014|]ROEDERER
OFF-HEROIN (LESS THAN 2 ASSESSMENT CNTR
GRAMS) PFO ENHANCEMENT
(1ST DEGREE)
3 JTNCTYRUTHERFORD THE DEFENDANT POSSESSION OF MARIJUANA — [05/04/2012]|MPD | Case#321 247
PLEADS GUILTY AND
4 |WISOR OFF DOC/DIVISION OF |S SECOND-DEGREE SEXUAL 02/05/1997 |PIERCE|96CFO0055
COMMUNITY ASSAULT OF A CHILD
CORRECTIONS
SUPERVISION

 

 

 

 

 

 

 

 

 

Source and Vendor Information

 

Jur Code
KYDOC

SOR

 

Source

Corrections

ennessee

Sex Offender

Vendor Information
Data Services, LLC

Data
Data

LLC
LLC

 

For more information on criminal codes, click here.

Records Sear
ational Criminal Database

ional Sex Offender
Wanted Terrorist/F

Database

 

Suits & Judgments for Eviction, Possession and/or Non-Payment of Rent Report

No eviction filings and/or judgments found for this applicant

LeasingDesk Inquiries

Consumer inquiries over the last 12 months

REALPAGE 000009

Case 3:18-cv-00012 Document 54-5 Filed 02/15/19 Page 5 of 6 PagelD #: 713
Important information

Credit Report
Criminal Disclosure

Eviction Report

REALPAGE 000010
Case 3:18-cv-00012 Document 54-5 Filed 02/15/19 Page 6 of 6 PagelD #: 714
